Per CURIAM.
The plaintiffs in error, who are husband and wife, contend the search warrant authorizing the search of their home was improperly issued because the complaint upon which the warrant was based did not *767establish probable cause and because the reliability of named citizen informants was not established.
The court concludes the factual allegátions in the complaint when considered either singly or in aggregate, are sufficient to establish probable cause for the issuance of the search warrant. Additionally, the court concludes the reliability of the named citizen informants is adequately established by the verification of various details of their information appearing in the complaint. See State v. Paszek (1971), 50 Wis. 2d 619, 184 N. W. 2d 836.
The judgments and orders are affirmed.